

116 SRES 260 ATS: Recognizing the importance of sustained United States leadership to accelerating global progress against maternal and child malnutrition and supporting the commitment of the United States Agency for International Development to reducing global malnutrition through the Multi-Sectoral Nutrition Strategy.
U.S. Senate
2019-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 260IN THE SENATE OF THE UNITED STATESJune 24, 2019Ms. Collins (for herself, Mr. Coons, Mr. Boozman, Mr. Schumer, Mr. Young, Mrs. Murray, Mr. Crapo, Mr. Casey, Ms. Murkowski, Mr. Reed, Mr. Cramer, Ms. Warren, Mr. Moran, Ms. Cantwell, Mr. Rubio, Mr. Brown, Mr. Gardner, Mr. Markey, Mr. Sullivan, Mr. Durbin, Mr. Blumenthal, Mr. Cardin, Ms. Smith, Mr. Wyden, Mr. King, Mr. Jones, Mr. Merkley, Ms. Klobuchar, Mr. Peters, Ms. Duckworth, Mr. Isakson, Mr. Wicker, Mrs. Feinstein, Mrs. Capito, Ms. Rosen, Ms. Ernst, Mr. Van Hollen, Mr. Hawley, Mr. Murphy, Mr. Braun, Mr. Warner, and Mrs. Shaheen) submitted the following resolution; which was referred to the Committee on Foreign RelationsDecember 18, 2019Reported by Mr. Risch, with an amendment and an amendment to the preamble and an amendment to the titleJanuary 14, 2020Considered, amended, and agreed to with an amended preamble and an amendment to the titleRESOLUTIONRecognizing the importance of sustained United States leadership to accelerating global progress
			 against maternal and child malnutrition and supporting the commitment of
			 the United States Agency for International Development to reducing global
			 malnutrition
			 through the Multi-Sectoral Nutrition Strategy.
	
 Whereas of all children under 5 worldwide— (1)149,000,000, or 21.9 percent, are stunted or chronically undernourished;
 (2)an estimated 7.3 percent, or nearly 49,000,000, experience life-threatening acute malnutrition (also known as wasting); and
 (3)more than 40,000,000 are overweight; Whereas, in countries highly affected by undernutrition, stunting affects 1 in every 3 children;
 Whereas malnutrition directly or indirectly causes 45 percent of all deaths of children under 5 years of age, a total of 2,600,000 deaths annually;
 Whereas undernourished adolescent girls often suffer impaired cognitive ability and productivity, and the future children of those girls are at increased risk for low birth weight and death;
 Whereas iron deficiency anemia, associated with undernutrition, contributes to 1 in 5 maternal deaths, or 20 percent of maternal mortality;
 Whereas poor maternal nutrition contributes to poor fetal development and low birth weight, and an estimated 60 to 80 percent of neonatal deaths occur in low-birth-weight babies;
 Whereas a large body of evidence supports the benefits of improved breastfeeding practices on the short-term and long-term health and development of children and their mothers;
 Whereas a growing body of evidence indicates that reducing maternal and child malnutrition, especially in the critical 1,000-day period between the beginning of pregnancy and the second birthday of the child, is imperative to—
 (1)ending preventable child and maternal deaths; (2)improving IQ, and physical, brain and cognitive development; and
 (3)strengthening the immune systems of children; Whereas combatting malnutrition is an economic issue, as well as a global health issue, that is central to reducing poverty and putting communities on a path toward greater self-reliance and economic growth;
 Whereas research indicates that— (1)adults who were well nourished as children earn up to 46 percent more than adults who were malnourished as children;
 (2)countries with a very high burden of early malnutrition have lower economic growth rates resulting from lost income and productivity; and
 (3)the cost of child malnutrition is substantial, with estimated losses in Gross Domestic Product of 3 to 16 percent and potential impacts to the global economy as high as $3,500,000,000 per year;
 Whereas leading economists and Nobel Laureates have identified improving child nutrition as the most cost-effective way to improve global health outcomes and enhance development;
 Whereas the Multi-Sectoral Nutrition Strategy of the United States Agency for International Development (USAID) recognizes that it is in the national interest of the United States to help developing countries reduce malnutrition by addressing the direct and underlying causes of malnutrition;
 Whereas the linkage between humanitarian assistance and development programming under the USAID Multi-Sectoral Nutrition Strategy helps build resilience to shocks and stresses in vulnerable communities, promotes greater self-reliance, and is essential to reducing long-term reliance upon other forms of United States foreign assistance;
 Whereas, in addition to providing bilateral support, the United States plays a leading role in supporting the goals of Scaling Up Nutrition, a global movement of 60 countries to prioritize nutrition through effective policy and dedicated national resources, particularly during the 1,000-day window of opportunity between the beginning of pregnancy and the second birthday of the child; and
 Whereas, despite the significant progress in reducing undernutrition since 1990, global progress has been too slow—
 (1)to ensure that undernutrition no longer inhibits a child’s ability to attain a full and prosperous future; and
 (2)for the global community to reach the global nutrition targets set for 2025: Now, therefore, be it  That the Senate—
 (1)recognizes that— (A)malnutrition is a universal issue that no country can afford to overlook;
 (B)food security and good nutrition in early childhood saves lives and lays the foundation for healthy physical and cognitive growth and development; and
 (C)the potential life-long health and economic benefits of early childhood nutrition influence the future of individual children and families, as well as entire communities and countries;
 (2)acknowledges that effective programs to reduce malnutrition are not only lifesaving, but also critical to the success of United States foreign assistance programs to improve global health, end preventable child and maternal death, achieve an AIDS-free generation, reach starving children during an emergency, strengthen food security, and accelerate inclusive economic growth;
 (3)affirms that it is in the national interest of the United States to help developing countries build their own capacity to reduce malnutrition, address the direct and indirect causes of malnutrition, and meet the nutritional needs of women and children;
 (4)recognizes the effectiveness of the Multi-Sectoral Nutrition Strategy of USAID, the U.S. Government Global Nutrition Coordination Plan, and the U.S. Government Global Food Security Strategy to address the direct and indirect causes of malnutrition and reach, by 2025, the global nutrition targets agreed to at the World Health Assembly in 2012;
 (5)supports the goals and principles of the Scaling Up Nutrition movement to end global malnutrition through—
 (A)greater collaboration between governments, civil society, international organizations, donors, the private sector, and researchers on multi-sectoral approaches;
 (B)cost-effective and inclusive approaches; and (C)improved transparency and accountability for results;
 (6)recognizes the significant progress made in the fight against global malnutrition, (7)recommends accelerating improvements to the systems affecting the health and nutritional status of women and children through innovative, scaled-up approaches;
 (8)applauds the efforts of USAID to integrate effective nutrition programming across relevant development sectors; and
 (9)calls for additional transformative efforts across relevant sectors at USAID to accelerate progress toward ending maternal and child malnutrition, including through—
 (A)country development cooperation strategies that align with national nutrition plans; and (B)improved and clear methods to track nutrition funding and outcomes across all global nutrition programs of the United States Government, especially those relating to—
 (i)global health; (ii)food security;
 (iii)agricultural development; (iv)basic education;
 (v)food assistance; and (vi)water, sanitation, and hygiene (also known as WASH).
